NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             03-NOV-2022
                                             08:28 AM
                                             Dkt. 67 ODMR



                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI‘I


    BIG ISLAND FEDERAL CREDIT UNION, Plaintiff-Appellant, v.
           WILFRED E. AGUIAR, JR., Defendant-Appellee,
       and COLORADO STATE UNIVERSITY, Garnishee-Appellee.


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                           PUNA DIVISION
                     (CIVIL NO. 3RC16-1-0329)


              ORDER DENYING MOTION FOR RECONSIDERATION
     (By:    Ginoza, Chief Judge, Nakasone and McCullen, JJ.)

            Upon consideration of Plaintiff-Appellant Big Island

Federal Credit Union's October 21, 2022 Motion for

Reconsideration, the papers in support, and the record, it

appears that this court did not overlook or misapprehend a point

of law or fact when it entered the October 12, 2022 Summary
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

Disposition Order.   See Hawai‘i Rules of Appellate Procedure

Rule 40(b).

          Therefore, IT IS HEREBY ORDERED that the Motion for

Reconsideration is denied.

          DATED:   Honolulu, Hawai‘i, November 3, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2